Appeal by defendant from three judgments of the County Court, Suffolk County, all rendered July 24, 1970, each convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. Appeal held in abeyance pending proceedings in accordance with the following memorandum: In our opinion, defendant’s commitment to Dannemora State Hospital after his guilty pleas and the sentencing, combined with his prior history of episodic mental illness and institutionalization, raises a question as to his competency at the time of those proceedings and he is entitled to a hearing thereon (People v. Lyall, 34 A D 2d 854; People v. Frampton, 31 A D 2d 551). *744However, because defendant is still incarcerated in Dannemora State Hospital, the procedures outlined in People v. Aponte (28 N Y 2d 343, 350-351) must first be utilized. Accordingly, defendant may make application to the County Court, Clinton County, for a hearing to determine his current sanity. In the event he is found sane and capable of understanding the proceedings, the case should be transferred to the County Court, Suffolk County, for the hearing indicated in the paragraph just above (cf. People v. Frampton, supra). Rabin, P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.